                                             AGREEMENT

        1.       The parties to this Agreement are the United States, by the United

States Attorney for the Western District of Missouri, and John Broman, Renee

Broman and Sandra Broman (“the Claimants”), represented by Robin Fowler,

(together “the Parties”).

        2.       The Parties stipulate that the Claimants filed claims in a nonjudicial

administrative forfeiture proceeding with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) on November 10, 2020 to the following property (“the

property”):

    #                   Description                                           Claimed by
    1          Remington Arms Company, Inc. 11                      1/3 interest by each of the three
                 Shotgun CAL:20 SN:1042260                           Claimants; owned by Family
                                                                               First, LLC1
    2          Remington Arms Company, Inc. 11                      1/3 interest by each of the three
                 Shotgun CAL:16 SN:1517079                           Claimants; owned by Family
                                                                               First, LLC
    3          Remington Arms Company, Inc. 11                      1/3 interest by each of the three
                  Shotgun CAL:12 SN:93925                            Claimants; owned by Family
                                                                               First, LLC
    4           Meridian Firearms Co. Unknown                       1/3 interest by each of the three
                  Shotgun CAL:12 SN:74869                            Claimants; owned by Family
                                                                               First, LLC
    5        Unknown Unknown Shotgun CAL:12                         1/3 interest by each of the three
                       SN:34402                                      Claimants; owned by Family
                                                                               First, LLC
    6        IJA & CWKS Target Sealed 8 Revolver                    1/3 interest by each of the three
                     CAL:22 SN:N14288                                Claimants; owned by Family
                                                                               First, LLC
    7         Remington Arms Company, Inc. 512                      1/3 interest by each of the three
                   Rifle CAL:22 SN:None                              Claimants; owned by Family
                                                                               First, LLC



1
 Family First, LLC was doing business as 4 Bears Den gun store pursuant to Federal Firearms License (FFL)
number 5-43-185-01-2M-13808.



          Case 4:21-cv-00073-SRB Document 1-1 Filed 02/05/21 Page 1 of 6
8       Colt Unknown Revolver CAL:44-40     1/3 interest by each of the three
                  SN:297190                  Claimants; owned by Family
                                                       First, LLC
9       Doubletap Defense, LLC Unknown      1/3 interest by each of the three
           Pistol CAL:45 SN:DA13452          Claimants; owned by Family
                                                       First, LLC
10   Kahr Arms - Auto Ordnance PM9 Pistol   1/3 interest by each of the three
              CAL:9 SN:1B3030                Claimants; owned by Family
                                                       First, LLC
11     Remington Arms Company, Inc. R51     1/3 interest by each of the three
         Pistol CAL:9 SN:H010863R51          Claimants; owned by Family
                                                       First, LLC
12      Taurus International PT709 Pistol   1/3 interest by each of the three
              CAL:9 SN:TJU05936              Claimants; owned by Family
                                                       First, LLC
13     Smith & Wesson Pistol CAL 40 SN:     1/3 interest by each of the three
                  FBE9101                    Claimants; owned by Family
                                                       First, LLC
14   Smith & Wesson 442-1 Revolver CAL:38   1/3 interest by each of the three
                SN:DMY5458                   Claimants; owned by Family
                                                       First, LLC
15   Smith & Wesson 442-1 Revolver CAL:38   1/3 interest by each of the three
                SN:DMZ8606                   Claimants; owned by Family
                                                       First, LLC
16      Smith & Wesson M&P M2.0 Pistol      1/3 interest by each of the three
              CAL:40 SN:NBX4035              Claimants; owned by Family
                                                       First, LLC
17      Smith & Wesson 1442-1 Revolver      1/3 interest by each of the three
             CAL:38 SN:DMY5480               Claimants; owned by Family
                                                       First, LLC
18     Smith & Wesson SD40 Pistol CAL:40    1/3 interest by each of the three
                 SN:FBH1038                  Claimants; owned by Family
                                                       First, LLC
19     Remington Arms Company, Inc. R51     1/3 interest by each of the three
         Pistol CAL:9 SN:H010839R51          Claimants; owned by Family
                                                       First, LLC
20        Sig-Sauer P238 Pistol CAL:380
                                                     John Broman
                  SN:27A025251
21     Remington Arms Company, Inc. 1911
                                                     John Broman
            Pistol CAL:45 SN:2397506
22      Thompson/Center Arms Co. Herrett
                                                     John Broman
            Pistol CAL:357 SN:184198
                                    2




     Case 4:21-cv-00073-SRB Document 1-1 Filed 02/05/21 Page 2 of 6
23       Winchester 94 Rifle CAL:30-30
                                                    John Broman
                    SN:L53595
24      Winchester 1966 Centennial Rifle
                                                    John Broman
               CAL:30-30 SN:48366
25        Browning 81BLR Rifle CAL:7
                                                    John Broman
                 SN:11237NZ327
26        Winchester 1906 Rifle CAL:22
                                                    John Broman
                     SN:375736
27       Browning BPS Shotgun CAL:12
                                                    John Broman
                 SN:34645MM121
28        Winchester 88 Rifle CAL:308
                                                    John Broman
                   SN:H252529
29    Remington Arms Company, Inc. MP12
                                                    John Broman
             Rifle CAL:22 SN:199993
30     Springfield Firearms Corporation 83
                                                    John Broman
              Rifle CAL:22 SN:None
31    Browning 8 Rifle CAL:22 SN:5T20075            John Broman
32    Winchester 06 Rifle CAL:22 SN:765603          John Broman
33    Remington Arms Company, Inc. 550-1
                                                    John Broman
              Rifle CAL:22 SN:None
34       Winchester 50 Shotgun CAL:20
                                                    John Broman
                     SN:147223
35       Henry Repeating Rifle Company
                                                    John Broman
       Unknown Rifle CAL:22 SN:T36063H
36      Marlin Firearms Co. 1894CB Rifle
                                                    John Broman
              CAL:45 SN:04040787
37     Remington Arms Company, Inc. 760
                                                    John Broman
           Rifle CAL:30-06 SN:534395
38      U.S.A. Military Surplus 1903 Rifle
                                                    John Broman
              CAL:30-06 SN:375710
39    Norinco (North China Industries) SKS
                                                    John Broman
            Rifle CAL:762 SN:526924
40      Universal Firearms Corp. M1 Rifle
                                                    John Broman
                CAL:30 SN:383511
41    DPMS Inc. (Defense Procurement Mfg.
           Services) A15 Rifle CAL:223              John Broman
                    SN:F213755
42    Olympic Arms Inc (SGW Enterprises &
       Safari Arms) PCR-99 Rifle CAL:223            John Broman
                      SN:9610
43    Savage Axis Rifle CAL:22 SN:1556082           John Broman

                                   3




     Case 4:21-cv-00073-SRB Document 1-1 Filed 02/05/21 Page 3 of 6
  44         Anderson Manufacturing AM-15 Rifle
                                                               John Broman
                   CAL:Multi SN:19339205
  45             Winchester 70 Rifle CAL:308
                                                               John Broman
                         SN:G3032503
  46            Taurus International Unknown
                                                               John Broman
                Revolver CAL:327 SN:CR53492
  47           U.S.A. Military Surplus 1917 Rifle
                                                               John Broman
                    CAL:30-06 SN:1213370
  48           Winchester 1400 Shotgun CAL:12
                                                               John Broman
                           SN:195441
  49              Ruger LCP Pistol CAL:380
                                                               Renee Broman
                        SN:371855914
  50           Auto Ordnance West Hurley, NY
                 Unknown Rifle CAL:Unknown                     Renee Broman
                          SN:KT1341
  51        High Standard Derringer Pistol CAL:22
                                                               Renee Broman
                          SN:2468732
  52          Fie Titan Pistol CAL:25 SN:A56644                Renee Broman
  53        Colt 01-091 Pistol CAL:45 SN:CU38184               Renee Broman
  54          Bersa Thunder 380 Pistol CAL:380
                                                               Renee Broman
                          SN:H31095
  55         Remington Arms Company, Inc. 1100
                                                              Sandra Broman
                Shotgun CAL:20 SN:L973606K
  56            Mossberg 500 Shotgun CAL:410
                                                              Sandra Broman
                          SN:U371755
  57         Ithaca Gun Co. 37R Shotgun CAL:12
                                                              Sandra Broman
                          SN:1849982
  58           Winchester 1400 Shotgun CAL:12
                                                              Sandra Broman
                         SN:N466651L
  59          Stoeger Arms 3000 Shotgun CAL:12
                                                              Sandra Broman
                          SN:1418912
  60          Ithaca Gun Co. 37 Shotgun CAL:20
                                                              Sandra Broman
                          SN:1032472
  61          Ithaca Gun Co. 37 Shotgun CAL:16
                                                              Sandra Broman
                           SN:365376
  62        Remington Arms Company, Inc. 16 Rifle
                                                              Sandra Broman
                      CAL:22 SN:423977

       3.      The Parties stipulate that, under 18 U.S.C. § 983(a)(3)(A)-(C), the

deadline for the United States to file a complaint for forfeiture against the property


                                            4




        Case 4:21-cv-00073-SRB Document 1-1 Filed 02/05/21 Page 4 of 6
and/or to obtain an indictment alleging that the property is subject to forfeiture

currently is February 8, 2021.

      4.     As provided in 18 U.S.C. § 983(a)(3)(A), the Parties agree to extend the

time in which the United States is required to initiate judicial forfeiture alleging

that the property is subject to forfeiture, in order that the Parties may have a

reasonable and sufficient period in which to evaluate their respective interests in

and positions regarding the property.

      5.     The Claimants knowingly, intelligently and voluntarily give up any

right they may have under 18 U.S.C. § 983(a)(3)(A)-(C) to require the United States

to initiate judicial forfeiture by February 8, 2021 and any right they may have to

seek dismissal judicial forfeiture on the ground that it was not filed or returned on

or before February 8, 2021.

      6.     The Parties agree that the deadline by which the United States shall

be required to initiate judicial forfeiture shall be extended from February 8, 2021 up

to and including March 8, 2021.

      7.     The Claimants agree that until the United States files a complaint for

forfeiture against the property and/or obtains an indictment alleging that the

property is subject to forfeiture initiates judicial forfeiture or until March 8, 2021,

whichever occurs first, the property shall remain in the custody of the United States

and the Claimants shall not seek its return for any reason in any manner.




                                            5




        Case 4:21-cv-00073-SRB Document 1-1 Filed 02/05/21 Page 5 of 6
      8.     The Parties agree to execute and file the attached Joint Motion to

Extend Time To Initiate Judicial Forfeiture.


                                               Timothy A. Garrison
                                               United States Attorney


02/05/2021                                     /s/ Mary Kate Butterfield
Date                                           Mary Kate Butterfield
                                               Assistant United States Attorney



  2/5/21
_______________                                 /s/ Robin Fowler
                                               ___________________________________
Date                                           Robin Fowler
                                               Counsel for Claimants




                                         6




       Case 4:21-cv-00073-SRB Document 1-1 Filed 02/05/21 Page 6 of 6
